

Exhibit 10.5
 


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made on August 29th, 2006, by
and between WinWin Gaming, Inc., a Delaware corporation (“Client”), and Calico
Capital Management, LLC, a Delaware limited liability company (“Consultant”).
 
1.  Engagement of Consultant. Client hereby engages Consultant to render
consulting services to Client on a non-exclusive basis and on the terms and for
the consideration specified herein. As such, Consultant will familiarize itself
to the extent it deems necessary and appropriate with the business, operations,
condition (financial and otherwise) and prospects of the Client and will provide
advice on the capital structure of the Client, financing options, types of
financial instruments to be offered, and the likely market segment which the
financial instruments are suitable. The Consultant may identify possible
investors interested in providing capital to the Client or otherwise
participating in a Transaction (as defined below) pursuant to terms to be
negotiated by and among such possible investors and the Client (without the
involvement of the Consultant), and, at the option of Consultant, will provide
consulting services with respect to any Transaction. If the Consultant, after
becoming familiar with potential transactions of the Client, declines to render
advice to the Client with respect to a particular Transaction, Consultant shall
not enter into any other engagement with a third party with respect to such
Transaction. Client understands that no particular result is promised or can be
guaranteed by Consultant in rendering the services for any particular matter or
with respect to any Transaction. Consultant undertakes to render the services
competently and with professional skill. Client will provide Consultant with
such factual information and materials as Consultant may require to perform such
consulting services. Client shall determine the scope of the work to be
performed, but after having agreed to perform such services, Consultant shall
determine the means, manner and method of performing these services. For
purposes of this Agreement, a “Capital Transaction” shall mean any private
placement of any securities of Client (including debt, equity or any derivative
or convertible securities) with investors identified by Consultant and any other
investors who participate in such transaction through the direct or indirect
efforts of Consultant (“Consultant Identified Investors”). For purposes of this
Agreement, an “M&A Transaction” shall mean (i) any acquisition of outstanding
capital stock or control of the outstanding capital stock or all or
substantially all of the assets of companies made by the Client by one or more
Consultant Identified Investors or (ii) any merger, consolidation, tender or
exchange offer, leveraged buyout, acquisition or sale of substantially all of
Client’s assets or equity interests, recapitalization involving the distribution
of cash, securities or property to Client’s equity holders or similar
transactions involving all or a substantial part of the business, assets or
equity interests of Client and/or its affiliates in one or more transactions. A
“Transaction” shall mean any Capital Transaction or a M&A Transaction and any
additional matters identified in advance and mutually agreed to in writing by
Consultant and Client.
 
Consultant is not a registered “broker” or “dealer” as such terms are defined in
Section 3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and will not act to effect any transactions in securities
for the account of Client. With respect thereto and notwithstanding anything set
forth herein to the contrary, in connection with any Transaction, Consultant
will not engage in any of the following activities: (a) participate in the
negotiation of terms and conditions of the sale and purchase of any securities
of Client; (b) assist Client in the distribution of materials relating to the
sale of any securities of Client; (c) prepare any analysis or provide any advice
to any potential investors regarding the benefits or potential return relating
to the purchase of any securities of Client; (d) directly assist Client or any
prospective investor of securities of Client with the completion of a
Transaction; (e) facilitate the sale, exchange or transfer of securities of
Client or any handling of any funds received from the potential investors for
any securities of Client, (f) discuss the details of a proposed Transaction with
a potential investor, and (g) make recommendations to a potential investor with
respect to a Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
Client understands and agrees that Consultant may retain a broker/dealer to
assist Consultant in certain aspects of a Transaction. In addition, Client
understands and agrees that if Client requests Consultant to undertake services
causing Consultant to become or to be deemed a “broker-dealer”, then investors
might have a right of rescission or an action for damages with respect to
Transactions in which the Consultant is deemed to be a broker-dealer.
 
2.  Term; Termination.
 
2.1.  Term. The term of this Agreement shall commence on the date hereof and
shall continue until the twelve month anniversary of the date set forth above
(the “Initial Term”). This Agreement will automatically renew for unlimited
consecutive additional three (3) month periods unless either party provides
written notice of non-renewal to the other party at least thirty (30) days prior
to the expiration of the Initial Term or any renewal period thereafter as the
case may be (the Initial Term and such renewal period, if any, shall be referred
to herein as the “Term”).
 
2.2.  Termination. Upon termination of this Agreement, except as otherwise
provided herein, Client’s sole responsibility to Consultant shall be to pay
Consultant for any unpaid fees or other consideration earned pursuant to this
Agreement.
 
3.  Compensation; Reimbursement. 
 
3.1.  Signing Fee. Within ten (10) business days of executing this Agreement,
Client shall issue to Consultant 1.0 million shares of its common stock. The
Consultant shall have the right to allocate this ownership stake as it finds
necessary in the course of providing services for Client.
 
3.2.  Additional Payments. To the extent that the Consultant successfully
assists in the closing of a Transaction, an additional payment, either in cash
or in additional shares of common stock or common stock warrants, will become
due to the Consultant (the “Milestone Payment”). It is understood that the
Client and Consultant will create a separate arrangement to this Agreement,
mutually agreed upon in good faith, to govern the size and form of the Milestone
Payment.
 
3.3.  Registration of Securities. If, at any time or from time to time, Client
shall determine to register any of its equity securities, either for its own
account or the account of a stockholder, Client shall promptly (but in no event
less than thirty (30) days prior to registration) give Consultant written notice
thereof; and shall include in such registration (and any related qualifications
including compliance with Blue Sky laws), and in any underwriting involved
therein, all shares of common stock held by Consultant, as specified in a
written response(s) by Consultant, made within 20 days after receipt of the
written notice of registration from Client. Notwithstanding any other provision
of this Section 3.5, if the registration by Client is for a registered public
offering involving an underwriting and the managing underwriter determines that
marketing factors require a limitation of the number of shares to be
underwritten, the percentage of shares of securities to be registered for sale
by Client and Consultant shall be equally reduced. If the registration by Client
is for a registered public offering involving an underwriting, Consultant agrees
that it shall (i) not effect any public sale or distribution (including sales
pursuant to Rule 144) of equity securities of Client or any securities
convertible into or exchangeable or exercisable for such securities and (ii)
provide upon request, customary lock-up agreements for itself and its affiliates
by which they agree not to sell any of their shares of common stock for a period
of 180 days from the effective date of the registration statement, or for such
other length of time determined by the managing underwriter. In addition to the
rights set forth above, Consultant shall be entitled to request, at any time and
in any number of requests, that Client file a registration statement on Form S-3
(or any successor form to Form S-3) for an offering of shares of common stock of
Client held by Consultant having an aggregate market value (net of underwriters’
discounts and commissions) of at least $500,000 and the Client is a registrant
entitled to use Form S-3 to register the shares of common stock for such an
offering, Client shall use its commercially reasonable efforts to cause such
shares of common stock to be registered for the offering on such form and to
cause such shares of common stock to be qualified in such jurisdictions as
Consultant may reasonably request. If such offer is to be an underwritten
offering, the underwriter shall be selected by Consultant.
 
 
2

--------------------------------------------------------------------------------

 
 
3.4.  No Reduction Due to Other Advisors. No fee payable to any other financial
advisor either by Client or any other entity shall reduce or otherwise affect
the compensation, fees, payments or reimbursements payable hereunder to
Consultant.
 
4.  Work Product. Consultant shall promptly and fully disclose to Client in
writing all Work Products (as defined below), and the entire right, title and
interest to all such Work Products (including, without limitation the entire
right, title and interest to any renewals, reissues, extensions, substitutions,
continuations, continuations in part, or divisions that may be filed with
respect to the Work Products) shall be Client’s exclusive property and all Work
Products developed by Consultant are hereby assigned to Client. Consultant will,
at Client’s expense, give Client all assistance reasonably required to perfect,
protect, and use the Work Products. The obligations of Consultant pursuant to
this Section 4 shall survive for the one (1) year period immediately following
termination of this Agreement. As used herein, “Work Product” means any work
product, improvement, discovery, design, work or idea (whether patentable or not
and including those which may be subject to copyright protection, trademark
protection or other intellectual property rights protection) generated,
conceived, created or reduced to practice by Consultant alone or in conjunction
with others, during or after working hours, that relates directly or indirectly
to Client’s or its subsidiaries’ businesses or to Client’s actual research or
development.
 
5.  Representations and Warranties of Client. Client agrees to cooperate with
Consultant and will furnish to, or cause to be furnished to, Consultant all
information and data concerning the Client (the “Information”) which Consultant
reasonably deems appropriate in connection with the services to the Client as
provided herein and will provide Consultant with access to the Client’s
officers, directors, employees and advisors. The Client represents and warrants
that all Information made available to Consultant by the Client with respect to
any Transaction included or incorporated by reference into a related private
placement memorandum or prospectus will be complete and correct in all material
respects as of the date such Information is provided, and as of the closing date
of the related Transaction, and will not be misleading or violate the anti-fraud
provisions of the Exchange Act in any material respect, and that any
projections, forecasts or other Information provided by the Client to Consultant
will have been prepared in good faith and will be based upon reasonable
assumptions and projections. The Client agrees to promptly notify Consultant if
the Client believes that any Information which was previously provided to
Consultant has become materially misleading. The Client acknowledges and agrees
that in rendering its services hereunder, Consultant will be using and relying
on the Information (and information available from public sources and other
sources deemed reliable by Consultant) without independent verification thereof
or independent appraisal or evaluation of the Client or any party to a
Transaction. Consultant does not assume responsibility for the accuracy or
completeness of the Information. If all or any portion of the business of the
Client is engaged in through subsidiaries or other affiliates, the references in
this paragraph to the Client will, when appropriate, be deemed also to include
all such subsidiaries or other affiliates.
 
6.  Indemnification. Client agrees to indemnify and hold harmless the Consultant
and its affiliates and their respective directors, officers, managers,
attorneys, finders, agents, representatives, advisors, stockholders, members and
employees, and each person, if any, who controls Consultant within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”) and the
Exchange Act (collectively, the “Consultant Indemnified Parties”) in accordance
with the provisions for indemnification and contribution set forth in Attachment
“A” hereto, which is incorporated by reference in and made a part of this
Agreement as if fully set forth herein.
 
 
3

--------------------------------------------------------------------------------

 
 
7.  Advertisements. With the prior written consent of Client, which shall not be
unreasonably withheld, Consultant shall have the right to place advertisements
in mailings and financial and other newspapers and journals at its own expense
describing its services hereunder to Client relating to any consummated
Transaction and using Client’s logo, slogan, trademark, and/or service mark.
 
8.  Confidentiality.
 
8.1.  Restrictions on Consultant. Consultant recognizes that its relationship
with Client will give it access to non-public proprietary information,
confidential information and trade secrets. Consequently, during the Term of
this Agreement and for the two (2) year period immediately thereafter,
Consultant will not use or disclose for itself or for others (except persons
specifically designated by Client) any Confidential Information. “Confidential
Information” shall include but not be limited to, any information concerning
Client’s processes, products, services, inventions, purchasing, accounting,
marketing, selling methods and techniques, research and development, computer
programs, purchasing information, ideas and plans for development, historical
financial data and forecasts, long range plans and strategies, customer lists,
Information and any other information related to Client’s customers, and any
such other information concerning the business of Client or its manner of
operation which is not generally known in the industry. Confidential Information
shall not include any information that: (i) is or subsequently becomes publicly
available without Consultant’s breach of this Agreement; (ii) was in the
Consultant’s possession at the time of disclosure and was not acquired from
Client; (iii) is received from third parties, and is rightfully in the
possession of such third parties and not subject to a confidentiality obligation
of third parties; (iv) is required by law to be disclosed (with prior notice to
Client); or (v) is intentionally disclosed without restriction by Client to a
third party.
 
8.2.  Restrictions on Client. Client agrees that any advice or communication,
written or oral, provided by Consultant pursuant to this Agreement will be
treated by Client as confidential, will be solely for the information and
assistance of Client in connection with its consideration of a Transaction and
will not be used, circulated, quoted or otherwise referred to for any other
purpose, nor will it be filed with, included in or referred to, in whole or in
part, in any registration statement, proxy statement or any other communication,
whether written or oral, prepared, issued or transmitted by Client or any
affiliate, director, officer, employee, agent or representative of any thereof,
without, in each instance, Consultant’s prior written consent. Client further
agrees that it will not disclose the identity of Consultant, the existence of
this Agreement or the engagement created hereby or Consultant’s role with
respect to any Transaction without the prior written consent of Consultant,
other than as may be required by applicable law or regulations, including any
requirements imposed under the Securities Act or the Exchange Act; provided,
that in the event such disclosure is required under applicable law or
regulation, Client shall notify Consultant and provide Consultant with an
opportunity to review and provide comments with respect to such proposed
disclosure not less than two (2) business days prior to making such disclosure;
provided, further, that if Consultant fails to respond to Client within two (2)
business days of receipt of such proposed disclosure, Consultant shall be deemed
to have consented to such proposed disclosure and waived its right to review and
provided comments with respect to such disclosure.
 
8.3.  Third Party Information. Client recognizes that Consultant has received,
and in the future may receive, from third parties their confidential or
proprietary information subject to a duty on the Consultant’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees at all times during the Term of this Agreement, not
to commingle the Confidential Information with other third parties’ confidential
or proprietary information.
 
 
4

--------------------------------------------------------------------------------

 
 
9.  Surrender of Material upon Termination of Agreement. Upon termination of
this Agreement, Consultant shall return immediately to Client all Work Products
including, but not limited to, books, records, notes, data and information
relating to Client or its business, and will so certify in writing that it has
done so.
 
10.  Conflicts. Client acknowledges that Consultant and its affiliates have and
will continue to have other relationships with parties other than Client
pursuant to which Consultant may acquire information of interest to Client.
Consultant shall have no obligation to disclose such information to Client, or
to use such information in connection with any contemplated Transaction. Client
recognizes that Consultant is being engaged hereunder to provide the consulting
services described above only to Client and is not acting as an agent or a
fiduciary of, and shall have no duties or liability to, the equity holders of
Client or any third party in connection with its engagement hereunder, all of
which are hereby expressly waived. No one other than Client (and such other
parties in such capacities, if any) is authorized to rely upon the engagement of
Consultant hereunder or any statements, advice, opinions or conduct by
Consultant.
 
11.  Miscellaneous.
 
11.1.  Notices. Any notices desired, required or permitted to be given hereunder
shall be delivered personally or mailed, certified or registered mail, return
receipt requested, or delivered by overnight courier service, to the following
addresses, or such other addresses as shall be given by notice delivered
hereunder, and shall be deemed to have been given upon delivery, if delivered
personally, three (3) business days after mailing, if mailed, or one (1)
business day after timely delivery to the overnight courier service, if
delivered by overnight courier service:
 
If to Consultant: 


Calico Capital Management, LLC
767 3rd Avenue, 38th Floor
New York, NY 10017
Facsimile: (646) 514.4385
Attn: Michael L. Clofine


With a copy to


Reed Smith LLP
599 Lexington Avenue, 29th Floor
New York, NY 10022
Facsimile: (212) 521.5450
Attn: Herbert F. Kozlov, Esq.



If to Client: 


WinWin Gaming, Inc.
8687 West Sahara Avenue
Suite 201
Las Vegas, NV 89117
Facsimile: (702) 212.4553
Attn: Pat Rogers
 
 
5

--------------------------------------------------------------------------------

 


or to such other address as such party may indicate by a written notice
delivered to the other party hereto.
 
11.2.  Attorneys’ Fees. If any party to this Agreement brings an action or
proceeding directly or indirectly based upon this Agreement or the matters
contemplated hereby against another party, the prevailing party shall be
entitled to recover, in addition to any other appropriate amounts, its
reasonable costs and expenses in connection with such action or proceeding,
including, but not limited to, reasonable attorneys’ fees and court costs.
 
11.3.  Governing Law; Jurisdiction. It is the intention of the parties that this
Agreement shall be subject to and shall be governed by and construed in
accordance with the internal laws of the State of New York without reference to
its choice of law provisions. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York state or federal court sitting in New York, New York (Borough of
Manhattan). The parties hereto hereby (a) submit to the exclusive jurisdiction
of any such court for the purpose of any claim, action, suit, proceeding,
arbitration, mediation or investigation (an “Action”) arising out of or relating
to this Agreement brought by any party hereto, and (b) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.
 
11.4.  Entire Agreement. This Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof, and supersedes and cancels
any prior communications, understandings and agreements between the parties with
respect to the subject matter contemplated herein.
 
11.5.  Amendment; Waiver. This Agreement may not be amended or modified except
by a writing executed by both of the parties hereto. The waiver by any party
hereto of any breach of any provision hereunder shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereunder.
 
11.6.  Assignability. Neither party to this Agreement may assign its rights and
obligations under this Agreement without the prior written consent of the other
party.
 
11.7.  Binding Effect. This Agreement and any amendment thereto, shall be
binding upon and shall inure to the benefit of the successors and assignees of
the parties hereto.
 
11.8.  Relationship. Nothing in this Agreement shall be interpreted to provide
that Consultant and Client are partners, joint venturers, agents or assignees of
the other. Consultant is and shall remain an independent contractor providing
services to Client, and is not an employee or agent of Client, and neither party
shall be entitled to bind the other party in any way.
 
11.9.  Headings. The section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.
 
11.10.  Severability. Should a court or other body of competent jurisdiction
determine that any provision in this Agreement is invalid or unenforceable, the
remaining provisions in this Agreement nevertheless shall be deemed valid and
enforceable, and continue in full force and effect without being impaired or
invalidated in any way.
 
 
6

--------------------------------------------------------------------------------

 
 
11.11.  Further Assurances. The parties shall execute, acknowledge and deliver
any further documents, instruments, or other assurances and shall take any other
action consistent with the terms of this Agreement that may be reasonably
requested by any other party or its counsel for the purpose of confirming or
effectuating any of the actions contemplated by this Agreement.
 
11.12.  Remedies Cumulative. Any termination of this Agreement shall be without
prejudice to any right or remedy to which a party may be entitled either by law,
or in equity, or under this Agreement.
 
11.13.  Survival. Notwithstanding any termination of this Agreement, Sections
2.2, 3, 4, 6, 8, 9 and this Section 11 shall survive and remain in full force
and effect.
 
11.14.  Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
 








[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 

 
Consultant
 
CALICO CAPITAL MANAGEMENT, LLC
 
/s/ Michael L. Clofine                                    
By: Michael L. Clofine
Its: Chief Executive Officer and President
 
 
     
Client
 
WINWIN GAMING, INC.
 
/s/ Patrick Rogers                                          
By: Patrick Rogers
Its: Chief Executive Officer and President
   





 


 
 

--------------------------------------------------------------------------------

 
 

Attachment “A”
 
Indemnification and Contribution
 
The Client shall indemnify and hold harmless Consultant and each of its
controlling persons, subsidiaries, affiliates, directors, officers, and
employees (“Indemnified Persons”), from and against all losses, claims, damages
and liabilities, and all suits, actions, claims, proceedings and investigations
in respect thereof, relating to or arising out of the activities contemplated by
Consultant’s engagement described in the Consulting Agreement to which this
Attachment “A” is attached. The foregoing shall include the reasonable expenses
incurred by Consultant and Indemnified Persons in appearing as witnesses or
being deposed, producing documents or otherwise being involved in any suits,
actions, proceedings or investigations. The Client shall reimburse Consultant
and each Indemnified Person for all reasonable expenses, including attorneys'
fees and disbursements, as they are incurred in connection with investigating,
preparing for or defending any suit, action, proceeding or investigation,
whether or not Consultant or such Indemnified Person shall be a party thereto,
whether or not the same shall involve or result in any liability on the part of
Consultant or such Indemnified Person; provided that the Client shall advance
such expenses only upon receipt of an undertaking by Consultant or such person
to repay such advances if it shall ultimately be determined that Consultant or
such person was not entitled to be indemnified. Notwithstanding the forgoing,
the Client shall not, however, be obligated to indemnify Consultant or any
Indemnified Person in respect of any loss, claim, damage, liability or expense
to the extent the same is found by a final judgment of a court of competent
jurisdiction to have resulted from gross negligence, willful misconduct or bad
faith on the part of Consultant or such Indemnified Person. Consultant shall
have no liability to the Client for any loss, claim, damage, liability or
expense related to or arising out of the activities contemplated by Consultant’s
engagement, except to the extent such loss, claim, damage, liability or expense
is found by a final judgment of a court of competent jurisdiction to have
resulted from gross negligence, willful misconduct or bad faith on the part of
Consultant.
 
If any suit, action, claim, proceeding or investigation is instituted against
Consultant or any Indemnified Person aforesaid in respect of which
indemnification may be sought hereunder, Consultant or such person shall
promptly notify the Client thereof in writing, but the omission so to notify the
Client shall not relieve the Client from any liability except to the extent the
Client shall have been materially prejudiced by such omission. Neither
Consultant nor any Indemnified Person shall be required to provide notice to the
Client with respect to any suit, action or proceeding in which the Client is
named a defendant. The Client shall be entitled to assume the defense of any
suit, action or proceeding with counsel reasonably satisfactory to Consultant;
provided, however, that if the defendants in any such suit, action or proceeding
include both Consultant or an Indemnified Person and the Client or another
indemnified person, and counsel for Consultant or such Indemnified Person shall
have advised in writing that a conflict or potential conflict exists between
Consultant or such Indemnified Person and the Client or another indemnified
person, or that there may be one or more legal defenses available to Consultant
or an Indemnified Person which are different from or additional to those
available to the Client or another indemnified person, then the Client shall not
have the right to assume the defense of such suit, action or proceeding on
behalf of Consultant or such Indemnified Person, and Consultant and such
Indemnified Person shall have the right to select separate counsel to defend
such suit, action or proceeding on its behalf, with costs to be borne by Client.
Subject to the foregoing, the Client shall not be liable for the expenses of
more than one separate counsel (in addition to local counsel) for Consultant and
all Indemnified Persons similarly situated in any one suit, action or proceeding
or substantially similar suits, actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances. The Client shall
not be liable for the settlement of any suit, action, claim or proceeding by
Consultant or any Indemnified Person without the Client’s prior written consent.
The Client agrees that it shall not settle any suit, action, claim or proceeding
relating to or arising out of the activities contemplated by Consultant’s
engagement, unless such settlement includes a provision unconditionally
releasing Consultant and each Indemnified Person from all liabilities in respect
of the matters which are the subject of such suit, action claim or proceeding.
The provisions hereof are in addition to all other existing rights to
indemnification on the part of Consultant and each Indemnified Person aforesaid,
and shall survive any termination of Consultant’s engagement hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
In order to provide for just and equitable contribution, if a claim for
indemnification hereunder is made, but it is found in a final judgment of a
court of competent jurisdiction that such indemnification may not be enforced in
such case, even though the express provisions hereof provide for indemnification
in such case, then the Client, on the one hand, and Consultant, on the other
hand, shall contribute to the amounts paid, payable or suffered in respect of
the losses, claims, damages, liabilities or expenses for which indemnification
is unavailable or insufficient (i) in such proportion as appropriately reflects
the relative benefits to the Client, on the one hand, and Consultant, on the
other hand, from the transaction contemplated by Consultant’s engagement
hereunder, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as appropriately reflects not only the
relative benefits referred to in clause (i), but also the relative faults of the
Client, on the one hand, and Consultant, on the other hand, in connection with
the statements, acts or omissions which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. It is agreed that it would not be just or equitable if the
contribution provided for herein were determined by pro rata allocation or any
other method which does not take into account the foregoing. The relative
benefits to the Client and Consultant shall be deemed to be in the proportion
which (A) the total amount to be paid by the Client from the transaction
contemplated by Consultant’s engagement (whether or not consummated), bears to
(B) the fees actually received by Consultant for its engagement (excluding any
amounts received in reimbursement of expenses). In no event shall Consultant’s
share of any liability be in excess of the fees actually received by Consultant
for its engagement (excluding any amounts received in reimbursement of
expenses).
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 